Ciparick, J. (dissenting).
Because plaintiff cannot assert a maritime tort claim for vessel negligence against the vessel owner, section 905 (b) of the Longshore and Harbor Workers’ Compensation Act does not apply to preempt his state law claims. Accordingly, I respectfully dissent.
The Longshore and Harbor Workers’ Compensation Act (LH-WCA or the Act) (33 USC § 901 et seq.) establishes workers’ compensation benefits to “land-based maritime workers” (Stewart v Dutra Constr. Co., 543 US 481, 488 [2005]; see also McLaurin v Noble Drilling [U.S.], Inc., 529 F3d 285, 289 [5th Cir 2008]). Under the LHWCA, qualified employees injured during the course of their employment may, regardless of fault, recover workers’ compensation benefits from their employers (see 33 USC § 904). An injured employee may also seek to recover against a vessel owner where the negligence of the vessel caused his or her injuries (see 33 USC § 905 [b]). Specifically, section 905 (b) of the LHWCA provides,
“In the event of injury to a person covered under [the LHWCA] caused by the negligence of a vessel, then such person, or anyone otherwise entitled to recover damages by reason thereof, may bring an action against such vessel as a third party in accordance with the provisions of section 933 of this title, and the employer shall not be liable to the vessel for such damages directly or indirectly and any agreements or warranties to the contrary shall be void *393. . . The liability of the vessel under this subsection shall not be based upon the warranty of seaworthiness or a breach thereof at the time the injury occurred. The remedy provided in this subsection shall be exclusive of all other remedies against the vessel except remedies available under this chapter” (emphasis added).
If there is no remedy provided by section 905 (b), there is no “exclusive remedy” that preempts state law actions. Section 905 (b) does not create a new statutory negligence cause of action or maritime tort, nor does it extend or create new admiralty jurisdiction (see Richendollar v Diamond M Drilling Co., Inc., 819 F2d 124, 128 [5th Cir 1987]). Rather, it merely preserves an injured employee’s right to recover for vessel negligence under existing maritime law (see Kerr-McGee Corp. v Ma-Ju Mar. Servs., Inc., 830 F2d 1332, 1339 [5th Cir 1987]; see also In re Donjon Mar. Co., Inc., 2008 WL 3153721, 2008 US Dist LEXIS 59102 [SD NY 2008]). If a plaintiff cannot state a cause of action for a maritime tort, section 905 (b) does not provide any remedy and so does not apply to preempt state law causes of action against vessel owners (see McLaurin, 529 F3d at 289; see also Robertson v Arco Oil & Gas Co., 766 F Supp 535, 537-538 [WD La 1991] [where the plaintiffs claim fell within admiralty jurisdictions, “(h)is maritime law remedy against the vessel owner . . . consist(ed) of a section 905 (b) suit for negligence”]). Thus, to determine whether a plaintiff’s state claims are preempted by the “exclusive remedy” language of section 905 (b), a court must first ascertain whether the plaintiff can state a maritime tort claim for vessel negligence against the vessel owner.1
A tort claim qualifies as a “maritime tort” and falls under the federal courts’ admiralty jurisdiction where the injury satisfies a maritime situs/status test (see Richendollar, 819 F2d at 127).2 That is, “when the wrong (1) took place on navigable waters *394(‘situs’) and (2) ‘bear[s] a significant relationship to traditional maritime activity’ (‘status’),” the alleged wrong may be susceptible to suit under a maritime tort cause of action (Keene Corp. v United States, 700 F2d 836, 843 [2d Cir 1983], quoting Executive Jet Aviation, Inc. v Cleveland, 409 US 249, 268 [1972]). In Jerome B. Grubart, Inc. v Great Lakes Dredge & Dock Co. (513 US 527 [1995]), the Supreme Court explained the status test, or “connection” test, as having two components:
“The connection test raises two issues. A court, first, must ‘assess the general features of the type of incident involved,’ to determine whether the incident has ‘a potentially disruptive impact on maritime commerce.’ Second, a court must determine whether ‘the general character’ of the ‘activity giving rise to the incident’ shows a ‘substantial relationship to traditional maritime activity.’ ” (Id. at 534 [citations omitted], quoting Sisson v Ruby, 491 US 358, 363, 364 n 2, 365 [1990].)
The federal courts have considered various factors to determine whether an alleged wrong bears a significant relationship to traditional maritime activity, including:
“1) the functions and roles of the parties; 2) the types of vehicles and instrumentalities; 3) the causation and type of injury; 4) traditional concepts of the role of admiralty law; 5) the impact of the event on maritime shipping and commerce; 6) the desirability of a uniform national rule to apply to such matters, and 7) the need for admiralty ‘expertise’ in the trial and decision of the case” (Ciolino v Sciortino Corp., 721 F Supp 1491, 1493 [D Mass 1989], citing Shea v Rev-Lyn Contr. Co., Inc., 868 F2d 515, 517-518 [1st Cir 1989], Drake v Raymark Indus., Inc., 772 F2d 1007 [1st Cir 1985], Molett v Penrod Drilling Co., 826 F2d 1419, 1426 [5th Cir 1987], Oman v Johns-Manville Corp., 764 F2d 224, 230 *395[4th Cir 1985]; Harville v Johns-Manville Prods. Corp., 731 F2d 775, 779-787 [11th Cir 1984], and Kelly v Smith, 485 F2d 520, 525 [5th Cir 1973]).
As stated by the majority opinion, here, plaintiffs injury occurred in navigable waters on a “vessel,” as the Supreme Court recently broadly defined that term in Stewart (543 US at 495).3 Thus, the “situs” test for a maritime tort sounding in negligence is satisfied (see Executive Jet Aviation, 409 US at 268). However, the status test is not satisfied because plaintiffs activity on defendant’s vessel bore no cognizable relationship to maritime activity or commerce. As a result, section 905 (b) cannot apply to preempt plaintiffs state law claims against the vessel owner (see e.g. McLaurin, 529 F3d at 291-292).
Plaintiff was employed by third-party defendant Elliott as a millwright to perform substantial mechanical work on gas turbine electrical generating units owned by defendant/third-party plaintiff. These generating units happened to be housed on defendant’s barges, i.e., vessels; however, other than their incidental location upon navigable waters, no other features of the gas turbine electrical generating units—nor of plaintiff s employment working on those units—bore any relation to a traditional maritime activity or to maritime commerce (see Jerome B. Grubart, Inc., 513 US at 534). Indeed, the gas turbines are part of a power-generating operation that includes land-based structures adjacent to the barge turbines. Electricity generated by the barge turbines is conveyed over power lines, which are land-based, for transmission to energy consumers.
In Matter of Consolidated Edison Co. of N.Y. v City of New York (44 NY2d 536 [1978]), we determined that, for the purposes of taxation, the barges were properly “classified as structures affixed to the land on which is situated the land-based distribution system to which [the barges] are physically connected and integrally related,” and, as such, could be taxed as real property rather than personal property (id. at 542). A structure so entwined with a land-based energy production operation that *396we saw fit to permit its taxation as real property plainly has no relation to any traditional maritime activity.4
That plaintiff recovered workers’ compensation benefits under the LHWCA is of no import, inasmuch as the question whether plaintiff can recover no-fault benefits under the Act is distinct from the question whether he can recover in maritime tort for vessel negligence under section 905 (b). Significantly, section 933 (a) of the LHWCA expressly recognizes that an employee covered by the LHWCA may have state law remedies against third parties other than his or her employer (see McLaurin, 529 F3d at 292). As the United States Court of Appeals for the Fifth Circuit explained in McLaurin,
“[s]ection 933 specifically forbids a claim against the employer or a person in his employ, leaving [section] 904 [workers’ compensation claims] as the only avenue of recovery against the employer or a negligent coworker . . .
“Notably, unlike employers, vessel owners are not mentioned in [section] 933, so a maritime worker may attempt to recover against a vessel owner for vessel negligence under [section] 905 (b) [or] against *397a vessel owner as a third-party tortfeasor under [section] 933” (529 F3d at 292, quoting 33 USC § 933 [a] [internal quotation marks and original alterations omitted]).
The plain language of section 905 (b) makes recovery under that section the “exclusive remedy” where an injured employee has a cause of action for vessel negligence. However, where, as here, the injured employee has no cause of action for vessel negligence under maritime law, section 933 of the LHWCA expressly recognizes and preserves state law causes of actions against third parties, including vessel owners who are not also employers.
Accordingly, I would affirm the order of the Appellate Division reinstating plaintiffs Labor Law claims against the owner of the barges, Astoria/Orion, and granting plaintiff partial summary judgment on the section 240 (1) claim.
Judges Graffeo, Read, Smith and Pigott concur with Judge Jones; Judge Ciparick dissents and votes to affirm in a separate opinion in which Chief Judge Lippman concurs.
Order reversed, etc.

. This Court has a history of preserving state claims where doing so is not inconsistent with the federal scheme (see e.g. Matter of People v Applied Card Sys., Inc., 11 NY3d 105 [2008]; Arons v Jutkowitz, 9 NY3d 393 [2007]). As the Appellate Division noted, this is particularly true in cases involving the health and safety of our workers (see e.g. Balbuena v IDR Realty LLC, 6 NY3d 338 [2006]; Common v City of New York, 95 NY2d 583 [2000]), a matter which has historically been within the police powers of the State.


. The majority conflates the issue of workers’ compensation benefits under the Act with the potential maritime tort remedy under the Act (see majority op at 389-390). As to the former, a covered worker need only sustain some *394injury on the navigable waters to satisfy the status test for workers’ compensation benefits (see Director, Office of Workers’ Compensation Programs v Perini North River Associates, 459 US 297, 324 [1983]). As to the latter—the tort claim—the alleged wrong must “heart ] a significant relationship to traditional maritime activity” (Executive Jet Aviation, Inc. v Cleveland, 409 US 249, 268 [1972]). The federal courts have recently used the Executive Jet test to ascertain whether a plaintiff can assert a section 905 (b) vessel negligence claim (see e.g. McLaurin, 529 F3d at 289).


. Stewart, although instructive for limited purposes here, is distinguishable on its facts. In that case, the plaintiff, a marine engineer, was injured when a dredge collided with a vessel (a scow) upon navigable waters (see 543 US at 485). The plaintiff had been hired by the dredge’s owner “to maintain the mechanical systems” of the dredge (id.). The Supreme Court observed that the “question in th[e] case [was] whether a dredge is a ‘vessel’ under § 2 (3) (G) of the Longshore and Harbor Workers’ Compensation Act” (id. at 484). Notably, after answering that narrow question, the Court remitted the matter for further proceedings.


. While Common v City of New York does not form the basis for this dissent, the majority is mistaken to reject that case out of hand as distinguishable. To be sure, Common involved an action by an employee against a property owner—but so does this case. During an earlier hearing to determine plaintiff’s eligibility for LHWCA workers’ compensation benefits, the testimony of Astoria/Orion’s asset manager, Liam Baker, indicated that, at a minimum, Astoria/Orion owned the electrical lines connecting the barges to Consolidated Edison’s substation, and implied that Astoria/Orion owned the piers to which the barges were moored. Moreover, notably, when asked to describe the distance between Consolidated Edison’s substation and Astoria/ Orion’s generating barges, Baker observed that substation abutted the “property line” of Astoria/Orion, approximately 100 yards from the barges. Thus, here, plaintiff was injured while working on a barge attached to Astoria/ Orion’s land, and, as noted, we have already determined—albeit for tax purposes—that the barges are taxable as real property. In short, plaintiff was injured while working on the vessel portion of Astoria/Orion’s integrated power generating station. In my view, the holding of Common would apply with equal force here, and bears repeating: “State application of strict liability here will not ‘unduly interfere! ] with the federal interest in maintaining the free flow of maritime commerce’ . . . Local regulations that do not affect vessel operations, but rather govern liability issues with respect to landowners and contractors within the State, have no extraterritorial effect” (95 NY2d at 589, quoting American Dredging Co. v Miller, 510 US 443, 458 [1994, Souter, J., concurring]).